Citation Nr: 1447798	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  14-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation of asbestosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to July 1957.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not currently exhibit symptoms related to service-connected asbestosis.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent for the service-connected asbestosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6833 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to provide a claimant notification of information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159 (2013).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was provided with a notification letter in July 2012 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met here.  The Veteran's VA treatment records have been obtained.  The Veteran was afforded a VA examination in July 2012.  The examiner considered the contentions of the appellant, examined the Veteran, and provided findings sufficient to apply the pertinent rating criteria.

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001)




II.  Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Both the use of manifestations not resulting from service-connected disease or injury in establishing service-connected evaluations and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2014) 

A February 2000 rating decision awarded service-connection for asbestosis.  The Veteran submitted a claim for an increased rating in May 2012.  The relevant focus for adjudicating the Veteran's claim is the period beginning May 2011, one year prior to the Veteran's claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2013).

The Veteran's service-connected asbestosis is currently assigned a 10 percent rating under Diagnostic Code (DC) 6833.  Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease.  

The General Rating Formula for Interstitial Lung Disease provides that a 10 percent rating is warranted where the Forced Vital Capacity (FVC) is 75 to 80 percent of predicted value or the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent of predicted value.  A 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value.  A 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  38 C.F.R. § 4.97, 6825 to 6833.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances.  
38 C.F.R. § 4.96(d)(5).

The medical evidence of record consists of VA pulmonary clinic notes dated July 2011 through February 2014, as well as a July 2012 VA examination report.

In July 2011, a PFT revealed an FVC of 58% and a DLCO of 81%.  The examiner indicated that there was air trapping with otherwise normal spirometry, lung volumes, and diffusion capacity.

In August 2011, a chest CT scan showed chronic obstructive pulmonary disease (COPD) with air trapping.  There was no evidence of fibrosis or active interstitial lung disease.  The examining physician further noted that he did not find asbestosis.

On July 2012 VA examination, the Veteran reported shortness of breath with exertion.  On physical examination, a chest x-ray was negative for any evidence of asbestosis.  PFT revealed FVC of 64% and DLCO of 62%.  The examiner concluded that there was no objective evidence of asbestosis.  The examiner commented that mild diffusion impairment noted on PFTs is clinically insignificant, an incidental finding, and not caused by or related to asbestosis.

In January 2013, a PFT limited to DLCO showed a DLCO of 118%.  Patient effort and cooperation were fair to good.

In October 2013, a chest CT scan was negative for evidence suggesting asbestos related pleural disease or asbestosis.  The examiner noted mild air trapping, improved when compared to prior examination.

In November 2013, a VA pulmonologist reviewed the Veteran's medical records, and noted that the Veteran has had some air trapping that has been present on previous PFTs.  DLCO was low at one point based on records in 1995, however it was normal in 2008 and 2011 and was mildly reduced in 2012 although it corrected to alveolar volume.  The examiner stated that the isolated decrease on the 2012 PFT is of unclear significance and accuracy.  DLCO can be affected by many factors like the quality of the test, anemia, and carboxyhemoglubin which was not tested.  The pulmonologist examined the Veteran and found no evidence of asbestosis.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to higher evaluation for asbestosis.   The medical evidence of record convincingly demonstrates that the Veteran does not have asbestosis at present and current pulmonary symptomatology is unrelated to asbestosis.  The July 2012 VA examiner commented that mild diffusion impairment noted on PFTs is clinically insignificant, an incidental finding, and not caused by or related to asbestosis.  Other examining clinicians have agreed.  While the Veteran has exhibited some COPD and mild air trapping, clinicians have clarified that this is not related to asbestosis.  Regulations preclude using manifestations not resulting from service-connected disability in assigning evaluations.  See 38 C.F.R. § 4.14.  As no current symptoms have been attributed to asbestosis, a rating in excess of 10 percent is not warranted, and the benefit of the doubt is not for application in resolving this aspect of the Veteran's appeal.

As the preponderance of the evidence shows that the Veteran has no symptoms attributable to service-connected asbestosis, it follows that there are no exceptional or unusual factors to consider as would warrant referral for extraschedular consideration.


ORDER

An increased evaluation for asbestosis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


